Title: [Diary entry: 30 April 1790]
From: Washington, George
To: 

Friday 30th. Conversed with the Secretary of the Treasury, on the Report of the Secretary at War’s propositions respecting the Conduct of the State of Georgia in selling to certain Compa[nies] large tracts of their Western territory & a proclamation which he conceived expedient to issue in consequence of it. But as he had doubts of the clearness of the ground on which it was proposed to build this proclamation and do the other acts which were also submitted in the report. I placed it in the hands of the Secretary of State to consider & give me his opinion thereon. Returnd. the Bills which had been presented to me by the joint Committee of Congress on Thursday to the Houses in which they originated with my signature, though I did not conceive that the Military establishment of the one was adequate to the exigencies of the Government & the protection it was intended to afford. The Visitors to Mrs. Washington this evening were not numerous.